 LLP
                           Case 2:19-cv-00011-SM Document 1 Filed 01/10/19 Page 1 of 6
  450
ansome
Street
 12th
       1   PETER J. MINTZER, ISBN 7840
Floor      pmintzer@selmanlaw.com
  San 2    SELMAN BREITMAN LLP
           600 University Street, Suite 1800
ancisco3   Seattle, WA 98101-4129
           Telephone: 206.447.6461
 , CA 4    Facsimile: 206.588.4185
94111 5    ELDON S. EDSON (TO APPEAR PRO HAC VICE)
           eedson@selmanlaw.com
       6   LAURA R. RAMOS (TO APPEAR PRO HAC VICE)
           lramos@selmanlaw.com
       7   SELMAN BREITMAN LLP
           11766 Wilshire Blvd., Sixth Floor
       8   Los Angeles, CA 90025-6546
           Telephone: 310.445.0800
       9   Facsimile: 310.473.2525
           Attorneys for Plaintiffs, NAUTILUS INSURANCE COMPANY
      10

      11                                     IN THE UNITED STATES DISTRICT COURT
      12                                              DISTRICT OF IDAHO

      13                                             NORTHERN DIVISION

      14
           NAUTILUS INSURANCE COMPANY,                         Case No.
      15
                                Plaintiff,
      16                                                       COMPLAINT FOR:
                     v.
      17                                                 1. DECLARATORY RELIEF (DUTY TO
           COUNTRY CLUB, LLC; B.K.L.N., a minor             DEFEND)
      18   child, by and through her Guardian; DOUGLAS 2. DECLARATORY RELIEF (DUTY TO
           S. MARFICE, as Personal Representative of the    INDEMNIFY)
      19   Estate of Jeffrey Marfice (Deceased);
           DOUGLAS S. MARFICE, individually, and
      20   JEANNE M. MARFICE, individually, and
           DOES 1-10, inclusive
      21
                                Defendants.
      22

      23

      24             COMES NOW Plaintiff, NAUTILUS INSURANCE COMPANY (“Nautilus”), by their
      25   undersigned counsel, and state as follows:
      26   ///

           COMPLAINT                                                             SELMAN BREITMAN LLP
           Case No.: -1                                                      600 University Street, Suite 1800
                                                                                     Seattle, WA 98101-4129
                                                                            T: 206.447.6461 F: 206.588.4185
           43191.1 3891.44827
 LLP
                           Case 2:19-cv-00011-SM Document 1 Filed 01/10/19 Page 2 of 6
  450
ansome
Street
 12th
       1                                                     PARTIES
Floor
                                Plaintiff, Nautilus Insurance Company (“Nautilus”), currently is, and was at all
  San 2              1.

ancisco3   times relevant herein, a corporation duly organized under the laws of the State of Arizona with

 , CA 4    its principal place of business in Scottsdale, Arizona.
94111 5              2.         Country Club, LLC is a limited liability company organized under the laws of the
       6   state of Idaho with its principal place of business in Coeur d’Alene, Kootenai County, Idaho.
       7             3.         B.K.L.N., is a minor child, who resides in the State of Idaho.
       8             4.         DOUGLAS S. MARFICE, is Personal Representative of the Estate of Jeffrey
       9   Marfice (Deceased) which is an Estate under the laws of the state of Idaho.
      10             5.         DOUGLAS S. MARFICE, is an individual who resides in the state of Idaho.
      11             6.         JEANNE M. MARFICE, is an individual who resides in the state of Idaho.
      12             7.         DOES 1-10, are sued herein by such fictitious names because plaintiff is unaware
      13   of the true names and capacities of said DOE defendants. Plaintiff will amend this Complaint to
      14   reflect the true names when the same are ascertained. Plaintiff is informed and believes, and
      15   based thereon alleges, that said DOE defendants are responsible for the acts, events and
      16   circumstances alleged herein, or are interested parties to this action.
      17                                         JURISDICTION AND VENUE
      18             8.         This Court has jurisdiction over the subject matter of this action pursuant to 28
      19   USC section 2201 as an actual controversy exists within the Court's jurisdiction that merits relief.
      20   This Court has jurisdiction pursuant to 28 USC section 1332(a) as the parties' citizenship is
      21   diverse and the amount in controversy exceeds $75,000, exclusive of interest and costs.
      22             9.         Complete diversity exists between Plaintiff and Defendants as, at all times
      23   relevant herein, Plaintiff, was and is, a citizen of the state of Arizona and Defendants and each of
      24   them were and are residents of the state of Idaho.
      25             10.        This Court has personal jurisdiction over Defendants, and each of them, as
      26   Defendants are residents of this judicial district.

           COMPLAINT                                                                        SELMAN BREITMAN LLP
           Case No.: - 2                                                                600 University Street, Suite 1800
                                                                                                Seattle, WA 98101-4129
                                                                                       T: 206.447.6461 F: 206.588.4185
           43191.1 3891.44827
 LLP
                           Case 2:19-cv-00011-SM Document 1 Filed 01/10/19 Page 3 of 6
  450
ansome
Street
 12th
       1             11.        Venue is proper in this judicial district pursuant to 28 USC section
Floor
                     1391(a)(2) as the actions giving rise to the claims herein and to the “Underlying Action”
  San 2
ancisco3   (infra) were performed in the this judicial district.

 , CA 4              12.        By this suit, Plaintiff Nautilus, seeks a declaration from the court that it owes no
94111 5    duty to defend or indemnify Country Club, LLC in the Underlying Action which is discussed
       6   further below.
       7                                           FACTUAL BACKGROUND
       8             13.        Nautilus issued a commercial general liability policy to Country Club LLC dba
       9   the Rocker Room (“Country Club”) identified as policy No. NN735519 for the period
      10   10/02/2016 - 10/02/2017 (‘the policy.”) A true and correct copy of the policy is filed herewith as
      11   Exhibit A.
      12             14.        Country Club operates a bar which sells alcohol in Coeur d’Alene, Idaho.
      13             15.        Country Club was named a defendant in the “Underlying Action” entitled
      14   B.K.L.N., a minor child, by and through her Parent and Natural Guardian, Lauren Richards;
      15   DOUGLAS S. MARFICE, as Personal Representative of the Estate of Jeffrey Marfice
      16   (Deceased); DOUGLAS S. MARFICE, individually; and JEANNE M. MARFICE, individually
      17   v. TYLER M. FINLAY, an unmarried man; THE COUNTRY CLUB, LLC, an Idaho limited
      18   liability corporation, d/b/a "THE ROCKER ROOM," and JOHN and JANE DOES 1-5; and
      19   CORPORATE DOES 6-10, Idaho District Ct. for Kootenai County, Case No. CV28-18-6108. A
      20   true and correct copy of the complaint in the Underlying Action is filed herewith as Exhibit B.
      21             16.        The Underlying Action alleges that on June 17-18, 2017, Tyler Finley was served
      22   alcohol at the County Club bar operated as the Rocker Room.
      23             17.        The Underlying Action alleges that when Mr. Finley arrived at the bar, he was
      24   already visibly and obviously intoxicated.
      25             18.        The Underlying Action alleges that the County Club should not have served
      26   alcohol to Mr. Finlay as he was already obviously intoxicated.

           COMPLAINT                                                                         SELMAN BREITMAN LLP
           Case No.: - 3                                                                 600 University Street, Suite 1800
                                                                                                 Seattle, WA 98101-4129
                                                                                        T: 206.447.6461 F: 206.588.4185
           43191.1 3891.44827
 LLP
                           Case 2:19-cv-00011-SM Document 1 Filed 01/10/19 Page 4 of 6
  450
ansome
Street
 12th
       1             19.        The Underlying Action alleges that sometime after leaving the bar, and in the
Floor
  San 2    early morning of June 18, 2017, Mr. Finley was on a public sidewalk interacting with a group of

ancisco3   people.

 , CA 4              20.        The Underlying Action alleges that Mr. Finley struck one of the people standing
94111 5    on the sidewalk, Jeffrey Marfice. The Underlying Action alleges that Mr. Finley’s actions
       6   caused Mr. Marfice to fall unconscious to the ground and strike his head on the concrete.
       7             21.        Mr. Marfice died in the hospital which the Underlying Action alleged was from
       8   the injuries sustained in his altercation with Mr. Finley.
       9             22.        The Underlying Action was brought by the deceased, Jeffrey Marfice’s, heirs and
      10   his Estate.
      11             23.        Nautilus’ named insured, Country Club, was named a defendant in the Underlying
      12   Action and tendered the defense to Nautilus.
      13             24.        Nautilus has agreed to defend its named insured in the Underlying Action under a
      14   reservation of rights.
      15             25.        The Nautilus policy contains an exclusion which states that the policy does not
      16   apply to injury for which Country Club is held liable by reason of contributing to the intoxication
      17   of any person or furnishing alcoholic beverages to a person under the influence of alcohol.
      18             26.        Nautilus contends that the Underlying Action falls under the exclusion to the
      19   policy and is not covered.
      20             27.        The Nautilus policy’s exclusion states:
      21                        "Exclusion – Total Liquor Liability" (S009 (02/95))
      22                               c.      Liquor Liability
      23                                       "Bodily injury" or "property damage" for which any
                                               insured or his indemnitee may be held liable by reason of:
      24

      25                                       Causing or contributing to the intoxication of any person;

      26                                       The furnishing of alcoholic beverages to a person under the

           COMPLAINT                                                                       SELMAN BREITMAN LLP
           Case No.: - 4                                                               600 University Street, Suite 1800
                                                                                               Seattle, WA 98101-4129
                                                                                      T: 206.447.6461 F: 206.588.4185
           43191.1 3891.44827
 LLP
                           Case 2:19-cv-00011-SM Document 1 Filed 01/10/19 Page 5 of 6
  450
ansome
Street
 12th
       1                                       legal drinking age or under the influence of alcohol; or
Floor
  San 2                                        Any statute, ordinance or regulation relating to the sale,
                                               gift, distribution or use of alcoholic beverages.
ancisco3
 , CA 4              28.        By this suit, Nautilus seeks a declaration from the court that the Nautilus policy

94111 5    does not provide defense or indemnity to the named insured, Country Club, for the Underlying

       6   Action based on the terms of the Nautilus policy.

       7                                          FIRST CASUE OF ACTION

       8                            DECLARATORY RELIEF – NO DUTY TO DEFEND

       9                                             (Against All Defendants)

      10             29.        Plaintiff realleges all previous paragraphs and incorporates each herein as though

      11   fully stated.

      12             30.        Nautilus asserts that it owes no duty to defend Country Club in the Underlying

      13   Action based on upon the terms, conditions, and endorsements in the Nautilus policy.

      14             31.        Nautilus is informed and believes the Defendants herein dispute the assertion that

      15   Nautilus owes no duty to defend County Club in the Underlying Action.

      16             32.        An actual controversy exists between Plaintiff and Defendants regarding whether

      17   Nautilus owes a duty to defend Country Club in the Underlying Action.

      18             33.        Accordingly, Plaintiff requests a declaration from this court that it owes no duty

      19   to defend Country Club in the Underlying Action.

      20                                         SECOND CAUSE OF ACTION

      21                            (DECLARATORY RELIEF-DUTY TO INDEMNIFY)

      22                                             (Against All Defendants)

      23             34.        Plaintiff realleges all previous paragraphs and incorporates each herein as though

      24   fully stated.

      25             35.        Nautilus asserts that it does not owe a duty to indemnify Country Club in the

      26   Underlying Action based on the terms and conditions of the Nautilus policy.

           COMPLAINT                                                                        SELMAN BREITMAN LLP
           Case No.: - 5                                                                600 University Street, Suite 1800
                                                                                                Seattle, WA 98101-4129
                                                                                       T: 206.447.6461 F: 206.588.4185
           43191.1 3891.44827
 LLP
                           Case 2:19-cv-00011-SM Document 1 Filed 01/10/19 Page 6 of 6
  450
ansome
Street
 12th
       1             36.        Nautilus is informed and believes that Defendants dispute the assertion that
Floor
  San 2    Nautilus does not owe a duty to indemnify Country Club in the Underlying Action.

ancisco3             37.        An actual controversy exists between Plaintiff and Defendants regarding whether

 , CA 4    Nautilus owes a duty to indemnify the County Club in the Underlying Action.
94111 5              38.        Accordingly, Plaintiff requests a declaration from this court that it does not owe a
       6   duty to indemnify Country Club in the Underlying Action.
       7                                             PRAYER FOR RELIEF
       8             WHEREFORE, PLAINTIFF prays for relief as follows:
       9             A.         As to the First Cause of Action, Plaintiff requests a declaration from the court
      10   that it owes no duty to defend Country Club in the Underlying Action.
      11             B.         As to the Second Cause of Action, Plaintiff requests a declaration from the court
      12   that it owes no duty to indemnify County Club in the Underlying Action.
      13             C.         For costs of suit
      14             D.         For any other relief that the court may grant.
      15

      16   DATED: January 10, 2019
      17

      18
                                                                  By:    /s/ Peter J. Mintzer _________________
      19                                                               Peter J. Mintzer, ISBA #7840
                                                                       pmintzer@selmanlaw.com
      20                                                               Eldon S. Edson (TO APPEAR PHV)
                                                                       eedson@selmanlaw.com
      21                                                               Laura R. Ramos (TO APPEAR PHV)
                                                                       lramos@selmanlaw.com
      22                                                               SELMAN BREITMAN LLP
                                                                       600 University Street, Suite 1800
      23                                                               Seattle, WA 98101-4129
                                                                       Telephone: 206.447.6461
      24                                                               Facsimile: 206.588.4185
                                                                  Attorneys for Plaintiff NAUTILUS
      25                                                          INSURANCE COMPANY
      26

           COMPLAINT                                                                        SELMAN BREITMAN LLP
           Case No.: - 6                                                                600 University Street, Suite 1800
                                                                                                Seattle, WA 98101-4129
                                                                                       T: 206.447.6461 F: 206.588.4185
           43191.1 3891.44827
